901 F.2d 820
George N. ALLEN, Petitioner-Appellant,v.B.J. BUNNELL, Respondent-Appellee.
No. 88-6305.
United States Court of Appeals,Ninth Circuit.
May 1, 1990.

1
Prior report:  891 F.2d 736.


2
Before SCHROEDER and BEEZER, Circuit Judges, and KING*, District Judge.

ORDER

3
The government has filed a "petition for rehearing" calling our attention to the Supreme Court's decision in Teague v. Lane, 489 U.S. 288, 109 S.Ct. 1060, 1075, 103 L.Ed.2d 334 (1989) which appears to apply an even stricter test of retroactivity than that set forth in Allen v. Hardy, 478 U.S. 255, 258, 106 S.Ct. 2878, 2879-2880, 92 L.Ed.2d 199 (1986).  The result in this case would thus be the same under the Teague analysis.  The petition for rehearing is denied.



*
 The Honorable Samuel P. King, Senior United States District Judge for the District of Hawaii, sitting by designation